Citation Nr: 1451087	
Decision Date: 11/18/14    Archive Date: 11/26/14

DOCKET NO.  09-37 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.   Entitlement to service connection for a kidney disorder, claimed as the result of herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a bilateral knee disorder. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 

In May 2011, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In October 2011 the Board remanded the issues on appeal to the Agency of Original Jurisdiction (AOJ) for additional development and the case now returns for further appellate review. 

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the Veteran's representative's October 2014 brief, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  In this regard, the Board is cognizant that Virtual VA contains VA treatment records dated through September 2013 and a September 2013 VA examination report referable to the Veteran's diabetes mellitus that were not considered by the AOJ in the most recent supplemental statement of the case issued in August 2012.  However, the Board finds that, as referable to the issues decided herein, such evidence is irrelevant.  Specifically, such VA treatment records merely reference the Veteran's past kidney problem.  Moreover, at the September 2013 VA diabetes mellitus examination, the examiner found that, while the Veteran's laboratory findings reflected the presence of elevated spot microalbuminuria, such was an isolated finding and he did not have diabetic kidney disease.  Therefore, as the newly received evidence continues to fail to show a current diagnosis of a kidney disorder, such is duplicative of that previously considered by the AOJ and, thus, irrelevant.  Consequently, there is no prejudice to the Veteran in proceeding with a decision at this time. 

The issue of entitlement to service connection for a bilateral knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to the pendency of the claim, the Veteran was diagnosed with acute renal failure secondary to acute tubular necrosis due to hepatitis/acute liver disease, and unrelated to any instance of military service, to include herbicide exposure. 

2.  During the pendency of the claim, the Veteran does not have a current diagnosis of a kidney disorder.   

3.  Prior to and during the pendency of the claim, the Veteran does not have a current diagnosis of an acquired psychiatric disorder, to include PTSD, other than alcohol dependence.

4.  Service connection may not be granted for alcohol dependence on the basis of service incurrence or aggravation as a matter of law.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a kidney disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 105, 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 3.307, 3.309, 4.125 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2007 letter, sent prior to the initial unfavorable decision issued in March 2008, and an October 2011 letter, advised the Veteran of the evidence and information necessary to substantiate his claims for service connection for a kidney disorder and an acquired psychiatric disorder as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

While the October 2011 letter was issued after the initial March 2008 rating decision, the United States Court of Appeals for the Federal Circuit has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  The Court clarified that the issuance of a statement of the case could constitute a readjudication of the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  In the instant case, after the October 2011 letter was issued, the Veteran's claims were readjudicated in the August 2012 supplemental statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

In this regard, in the October 2011 remand, the Board noted that there appeared to be additional outstanding private treatment records from L. L'Herisson, Ph.D.; Dr. Yick; the Ochsner Clinic; Our Lady of the Lake Medical Center; and the Renal Center, as well as records from the Baton Rouge VA Outpatient Clinic.  As such, in an October 2011 letter, the AOJ requested that the Veteran submit the necessary identifying information and authorization for each treatment provider.  The Veteran subsequently provided authorization forms for L. L'Herisson, Ph.D; the Ochsner Clinic; Dr. Jones Samuel, and Dr. Edwards and the AOJ requested records from such treatment providers in December 2011 and January 2012.  Records from Dr. Jones Samuel at Our Lady of the Lake Medical Center; the Ochsner Clinic; and L. L'Herisson, Ph.D., were subsequently obtained.  However, it does not appear that Dr. Edwards responded to the AOJ's records request.  Likewise, in February 2012, the Baton Rouge VA Outpatient Clinic indicated that there were no records pertaining to the Veteran at such facility. 

Thereafter, in a February 2012 Report of Contact, the Veteran was informed that records from Dr. Edwards had not been received and the Baton Rouge VA Outpatient Clinic had no records.  The Veteran subsequently faxed records from Dr. Edwards and informed the AOJ that he had no VA treatment records in his possession.  The AOJ subsequently issued a Formal Finding of Unavailability with respect to the records from the Baton Rouge VA Outpatient Clinic in February 2012.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

The Veteran was afforded VA examinations in November 2011 pertaining to his claimed kidney and acquired psychiatric disorders.  The Board finds that the November 2011 VA examinations are adequate to decide the issues as they were predicated on a review of the record, which includes the Veteran's statements; a review of his medical records; and examinations.  In this regard, the Board notes both examiners ultimately determined that the Veteran did not have current diagnoses of a kidney disorder or an acquired psychiatric disorder other than alcohol dependence.  In reaching such conclusions, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

As indicated previously, the Board remanded this case in October 2011 in order to afford the Veteran proper VCAA notice in regard to his claim for service connection for PTSD, obtain outstanding private and VA treatment records, and afford him VA examinations so as to determine the current nature and etiology of his alleged kidney and acquired psychiatric disorders.  As discussed above, the Veteran was afforded a VCAA letter in October 2011 that addressed all aspects of his claims.  Additionally, the AOJ obtained all available records and informed the Veteran when records were determined to be unavailable.  In addition, the Veteran was afforded VA examinations in November 2011, which, as discussed above, are adequate to adjudicate the issues decided herein.  Finally, per the Board's directive, the Veteran's claims were readjudicated in the August 2012 supplemental statement of the case.  Therefore, the Board finds that the AOJ has substantially complied with the October 2011 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

Additionally, in May 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the May 2011 hearing, the undersigned Veterans Law Judge noted the issues on appeal.  Information was solicited regarding the Veteran's in-service experiences he alleges resulted in his kidney and acquired psychiatric disorders as well as his contention that his military service caused such disorders.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the Veteran identified additional evidence at the hearing and such testimony gave rise to the need for medical inquiry into the nature and etiology of his alleged kidney and acquired psychiatric disorders, the Board remanded this case in October 2011 so as to obtain all outstanding records as well as medical opinions regarding the nature and etiology of the Veteran's claimed kidney and acquired psychiatric disorders.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claims decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims decided herein based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims decided herein.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include calculi of the kidney, nephritis, and psychoses, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Psychoses include brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder and substance-induced psychotic disorder.  38 C.F.R. § 3.384.  However, as discussed below, as the Veteran does not have diagnoses of calculi of the kidney, nephritis, and psychoses, service connection on a presumptive basis is not warranted.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).    

The Board notes that the Veteran served in Vietnam from April 1970 to April 1971.   Therefore, he is presumed to have been exposed to herbicides coincident with such service.  In this regard, VA regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  The presumptions for diseases related to herbicide exposure are codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309, based on an analysis of scientific evidence.  However, the presumption only exists for those diseases listed in 38 C.F.R. §§ 3.307 and 3.309(e) and kidney and psychiatric disorders are not included as a presumptive diseases.  

Should service connection not be warranted under the presumptions based on exposure to an herbicide, direct service connection can be established by showing that the disease or malady was otherwise incurred during or aggravated by service. Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Kidney Disorder

At his Board hearing and in documents of record, the Veteran alleges that he had a kidney disorder, diagnosed as acute renal failure secondary to acute tubular necrosis, as a result of his in-service exposure to herbicides.  However, as will be discussed herein, the Board finds that the Veteran does not have a current diagnosis of a kidney disorder during the pendency of the claim and, while he had suffered from acute renal failure secondary to acute tubular necrosis previously, such was the result of hepatitis/acute liver disease, and unrelated to any instance of military service, to include herbicide exposure.

In this regard, private treatment records include an April 2001 bilateral renal ultrasound, which revealed that his kidneys were normal size with minimal increased echogenicity of the renal cortices with parenchymal disease and no hydronephrosis.  In May 2001 the Veteran was seen for acute renal failure secondary to acute hepatic failure.  In June 2001 it was observed that his acute renal failure secondary to acute tubular necrosis was resolved.  In February 2009 he was noted to have chronic kidney disease status post-acute renal failure.  In October 2011 it was noted that he had a history of acute kidney injury following acute hepatitis and it resolved completely.  

The Veteran was afforded a VA examination in November 2011.  The VA examiner stated that the Veteran did not have a current kidney condition; his urinalysis and renal function were normal.  It was noted that the Veteran did have an episode of acute renal failure secondary to acute tubular necrosis due to acute liver disease.  However, his acute renal failure was less likely than not due to his military service as it was caused by acute liver failure of unknown etiology.  

Subsequently, while not considered by the AOJ and thus not relied upon by the Board, the Board parenthetically notes that, at the September 2013 VA diabetes mellitus examination, the examiner found that, while the Veteran's laboratory findings reflected the presence of elevated spot microalbuminuria, such was an isolated finding and he did not have diabetic kidney disease.

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of a kidney disorder at any point during the pendency of the claim.  In this regard, as noted previously, while the Veteran was treated in 2000 and 2001 for acute renal failure secondary to acute tubular necrosis, such completely resolved as noted in June 2001, October 2011, and November 2011.  However, in accordance with Romanowsky, supra, there is evidence of a diagnosis of a kidney disorder prior to the Veteran's claim for service connection as he was treated between 2000 and 2001 for acute renal failure secondary to acute tubular necrosis.  As such, the Board has considered whether service connection for such previously diagnosed disorder is warranted.    

However, the record demonstrates that the Veteran's previously diagnosed kidney disorder was due to hepatitis/acute liver disease, rather than any instance of military service, which is supported by the contemporaneous records at the time of the Veteran's treatment in 2000 and 2001 as well as the November 2011 VA examiner's opinion.  In this regard, the Board accords great probative weight to such opinion as the examiner considered all of the pertinent evidence of record, to include the statements of the Veteran as well as the medical records, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board accords great probative weight to the November 2011 VA examiner's opinion.  Moreover, there is no contrary medical opinion of record. 

In the instant case, the Veteran is competent to report in-service events, to include service in Vietnam, which resulted in exposure to herbicides, and describe lay-observable symptoms.  However, he is not competent to diagnose a current kidney disorder or directly link such disorder to service, to include herbicide exposure, as medical expertise is required.  In this regard, the question of diagnosis and causation of a kidney disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the presence and etiology of kidney disease requires knowledge of the renal system.  As such, the question of diagnosis and etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

For the foregoing reasons, the Board finds that service connection for a kidney disorder is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a kidney disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

Acquired Psychiatric Disorder 

At his Board hearing and in documents of record, the Veteran alleges that he has an acquired psychiatric disorder, to include PTSD, that is directly related to his military service, to include in Vietnam.  In this regard, he claims that, during such service, he was in imminent fear for his life and was cognizant that he was brought there as a replacement for military members who were killed or were sent home.  He stated that, on his first day in Vietnam, he was talking to a Sergeant who was killed later that same day.  He also testified that he was a direct target since his military occupational specialty was artillery.  Therefore, the Veteran alleges that such experiences ultimately resulted in an acquired psychiatric disorder.  

However, as will be discussed below, the Board finds that service connection for an acquired psychiatric disorder is not warranted as, prior to and during the pendency of the claim, the competent and probative evidence of record fails to establish that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD, other than alcohol dependence.  Moreover, service connection may not be granted for alcohol dependence on the basis of service incurrence or aggravation as a matter of law.


In this regard, in addition to the general laws and regulations pertaining to service connection, service connection for PTSD requires in particular, medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  For cases certified to the Board prior to August 4, 2014 (such as the Veteran's), the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a) (2013); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference DSM-V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  VA's General Counsel has held in a precedent opinion that "the ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The  determination as to whether evidence establishes that a Veteran engaged in combat with the enemy must be resolved on a case-by- case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative  weight of the evidence.  VAOGCPREC 12-99 (Oct. 18, 1999).    

When the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates the Veteran's testimony or statements as to the occurrence of the claimed stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

However, in July 2010, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was relaxed.  The new regulations provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010); 38 C.F.R. 
§ 3.304(f)(3).

In the instant case, the Board finds that, while the Veteran's private physicians have diagnosed PTSD, such diagnoses are accorded less probative weight than a November 2011 VA examination that determined that the Veteran did not meet the criterion for such a diagnosis.  

In this regard, a June 2009 diagnostic slip from Dr. L'Herisson, Ph.D., indicates an Axis I diagnosis of 309.81, which correlates to PTSD in the DSM-IV.  Similarly, in September 2009, Dr. L'Herisson reported that the Veteran called in May 2009 to schedule his first appointment for June 2009 and presented as "nervousness and stressful" as initial symptoms for PTSD.  He then attended five counseling sessions.  The Veteran reported that when he was a radio transmitter operator for light artillery he was given the wrong coordinates and he believes they shot in the wrong direction and he wonders what happened.  He also stated that on another occasion he fell out of a truck because the truck was overloaded and he injured his knee.  The Veteran further reported that he missed a sergeant who was kind to him and who was killed in a helicopter that was shot down.  Dr. L'Herisson noted the Veteran subsequent family and work life.  She assigned an Axis I diagnosis of 309.81 (PTSD) "per [the Veteran's] initial phone call."  It was stated that the Veteran hoped to be given full consideration for treatment for PTSD and any complications resulting from his war experiences.  

Additionally, in February 2012, Dr. Edwards stated that the Veteran had six counseling sessions with him, but the notes had been misplaced or lost.  He related that the Veteran reported that his experiences in the Republic of Vietnam were affecting his marriage and he was having difficulty with co-workers.  He also had nightmares and sleep issues.  Dr. Edwards stated that it was more than likely that the Veteran had "severe PTSD as a direct result from his experience in a way zone while serving in the United States Army during the Viet[n]am Era." 

In contrast, at the November 2011 VA examination, the examiner determined that the Veteran's only Axis I diagnosis was alcohol dependence.  In this regard, the VA examiner addressed each criteria needed for a diagnosis for PTSD as defined in the DSM-IV.  Specifically, a diagnosis of PTSD in accordance with the DSM-IV requires that 6 criteria be met. Criterion A addresses the nature of the traumatic event; criterion B addresses re-experiencing the event; criterion C addresses avoidance of stimuli associated with the event and numbing of general responsiveness; criterion D addresses persistent symptoms of increased arousal; criterion E addresses the duration of the disturbance (symptoms in criteria B, C, and D), and criterion F requires that the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning. 

Relevant to criterion A, the examiner determined that the Veteran was exposed to a traumatic event where both of the following was present:  the Veteran experienced, witnessed, or was confronted with an event that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and the Veteran's response involved intense fear, helplessness, or horror.  For criterion B, the examiner found that the traumatic event was persistently re-experienced by recurrent distressing dreams of the event or intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  However, the examiner found that the Veteran did not meet criterion C because there was no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  Similarly, for criterion D, while the Veteran needed two or more persistent symptoms of increased arousal, not present before the trauma, the Veteran only had one, exaggerated startle response.  Relevant to Criterion E and F, as the examiner determined that the Veteran did not meet the criteria for a diagnosis of PTSD, he did not address the duration or severity of the symptoms.  

The VA examiner concluded that the Veteran did not presently meet the criteria for a diagnosis of PTSD nor was there clinical presentation consistent with sub-threshold PTSD.  She stated that the Veteran reported one criterion A stressor during military service involving fear of hostile military/terrorist activity: his constant fear of death in multiple firefights at night.  In addition, the Veteran endorsed nightmares and psychological reactivity related to this criterion A stressor and he indicated experiencing an exaggerated startled response.  However, the Veteran did not endorse any persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness.  The examiner stated that the Veteran did not witness the death of his sergeant and his reported in-service stressor did not meet criterion A for PTSD.  She also stated that the October 2011 Board remand specifically asked about the incident where the Veteran may have relayed the wrong coordinates to his gunners but she stated that the Veteran did not report PTSD symptoms related to this experience.  

The examiner provided an Axis I diagnosis of alcohol dependence and noted that the Veteran reported heavy alcohol use that persisted since the beginning of his military service to present.  She further stated that the Veteran's report indicated that his alcohol use created moderate occupational, legal, and interpersonal consequences.  The VA examiner then stated that a diagnosis of alcohol dependence was assigned to account for these problems.  While the Veteran did exhibit some mild depressive and anxious symptoms at the time, there was insufficient evidence to support a primary mood or anxiety disorder diagnosis because of the active substance use disorder.  She then stated that it was in the realm of possibility that his alcohol dependence was related to the Veteran's military service but it was not possible to medically determine the certainty that this may be the case. 

The Board accords great probative weight to the November 2011 VA examiner's opinion that the Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.  In this regard, the VA examiner specifically addressed each criterion necessary for a diagnosis of PTSD in accordance with the DSM-IV.  Moreover, in reaching such conclusion, the examiner offered a clear conclusion with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.     

In contrast, the private physicians' diagnoses of PTSD are conclusory and did not identify how each criterion necessary for such a diagnosis were met.  In this regard, the Board observes that if a Veteran has received a diagnosis of PTSD from a competent medical professional, VA must assume that the diagnosis was made in accordance with the appropriate psychiatric criteria in regard to the adequacy of the symptomatology and the sufficiency of the stressor.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997).  VA can only reject such a diagnosis on a finding that the preponderance of the evidence is against (1) the PTSD diagnosis, (2) the occurrence of the in-service stressor, or (3) the connection of the current condition to the in-service stressor.  The adequacy of a stressor, sufficiency of symptomatology, and diagnosis are all medical determinations.  Cohen, 143-44.  In this instance, the Board finds that the June 2009, September 2009, and February 2012 diagnoses are not probative.  Specifically, such private diagnoses include only a brief discussion of the circumstances of the Veteran's Vietnam service and a conclusory finding of a PTSD diagnosis without a complete discussion of how each criterion were met.  In this regard, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, the Board notes that the Court has also expressly declined to adopt a "treating physician rule" which would afford greater weight to the opinion of a Veteran's treating physician over the opinion of a VA or other physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).        

Therefore, the Board finds that the only probative evidence addressing whether the Veteran has a current diagnosis of an acquired psychiatric disorder is the November 2011 VA examination, which found that the Veteran did not have an Axis I diagnosis.  The VA examiner thoroughly discussed each criteria cited in DSM-IV and specifically indicated why the Veteran did not meet criterion C, persistent avoidance of stimuli associated with trauma and numbing of general responsiveness, and criterion D, two or more persistent symptoms of increased arousal.  Thus, the Board finds that the Veteran does not have a current diagnosis of PTSD conforming to 38 C.F.R. § 4.125(a).

As noted above, pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143  (1992).  In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of an acquired psychiatric disorder, to include PTSD, at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of an acquired psychiatric disorder, to include PTSD, prior to the Veteran's claim.  

The Federal Circuit has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  In the instant case, the Veteran is competent to report on issues of chronicity of symptoms in service and continuity of symptoms after service.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, he is not competent to diagnosis a psychiatric disorder as medical expertise is required.  In this regard, the question of a psychiatric diagnosis involves a medical subject beyond an immediately observable cause-and-effect relationship.  Specifically, it requires knowledge of the impact of witnessing traumatic events on the psyche and must be made in conformance with the DSM-IV.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; Woehlaert, supra.  

The Board notes that, while the November 2011 VA examiner provided a diagnosis of alcohol dependence, for claims filed after October 31, 1990, service connection may not be granted for substance abuse on the basis of service incurrence or aggravation. 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301(a); VAOPGCPREC 2-98.  However, the law does not preclude a Veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  Allen v. Principi, 237 F.3d 1368 Fed. Cir. 2001).  In this case, the Veteran's alcohol dependence has not been related to a service-connected disability.  Therefore, service connection cannot be granted for alcohol dependence. 

For the foregoing reasons, the claim for service connection for an acquired psychiatric disorder, to include PTSD, must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra. 


ORDER

Service connection for kidney disorder is denied. 

Service connection for an acquired psychiatric disorder is denied. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In October 2011, the Board directed that the Veteran be afforded a VA examination regarding his claim of entitlement to service connection for a bilateral knee disorder.  The VA examiner was directed to determine all current diagnoses and offer an opinion as to whether any diagnosis was at least likely as not related to his military service, to include his report of falling off a truck and twisting his knees.  In addition, the examiner was directed to indicate whether the Veteran had arthritis of the knees within one year of his discharge from military service.  He/she was directed to consider the Veteran's lay statements regarding the incurrence of his bilateral knee disorder and the continuity of symptomatology.  

The Veteran was afforded a VA examination in November 2011 and he was diagnosed with osteoarthritis of both knees.  The VA examiner stated that she was not able to opine on whether the Veteran's bilateral knee condition was at least as likely as not due to his military service, to include his report of falling off a truck as she was unable to find any documentation of his fall off a truck or any treatment thereof.  In addition, she stated that there was no information in the claims file or from a private physician regarding knee problems that he experienced after being discharged.  Therefore, she was unable to verify if arthritis was experienced within one year of service. 

The Board finds that the November 2011 VA examination is not adequate to decide the claim because the VA examiner did not provide a nexus opinion and did not take into consideration the Veteran's statements as directed by the October 2011 remand.  Thus, the Board finds that the Veteran's claim should be returned to the November 2011 VA examiner for an addendum opinion  to determine the current nature and etiology of the Veteran's bilateral knee disorder.  In rendering such opinion, the examiner should also consider newly received private treatment records addressing treatment for the Veteran's bilateral knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be returned to the VA examiner who provided the November 2011 VA opinion.  If the November 2011 VA examiner is unavailable, forward the claims file to an appropriate medical professional to offer the addendum opinion.  An examination of the Veteran is not required unless deemed necessary by the medical professional selected to offer the opinion.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 

The VA examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed bilateral knee disorder, diagnosed as osteoarthritis at the November 2011 VA examination, is related to his military service, to include his report of falling off a truck and twisting his knees.  The VA examiner must consider the Veteran's statements regarding the incurrence of his bilateral knee disorder and the continuity of symptomatology.

The examiner should also indicate whether the Veteran had arthritis of the knees within one year of his service discharge in April 1971 and, if so, describe the manifestations.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his bilateral knee disorder and the continuity of symptomatology, as well as the newly received private treatment records addressing treatment for the Veteran's bilateral knee disorder.. The rationale for any opinion offered should be provided.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


